Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application entitles a priority date of 06/26/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was filed after the mailing date of the application on 02/06/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Color Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tanaka. (US 6224021 B1, Tanaka, hereafter referred to as Tanaka),
Regarding claim 1, 
A method for controlling a propeller-driven aircraft, the aircraft powered by at least one engine having at least one propeller associated therewith, the method comprising: 
at an engine controller for the at least one engine, [Tanaka teaches, Title: Thrust Control Apparatus And Method For An Airplane; and Col. 2, line 57, An aspect of the invention provides an airplane thrust control apparatus including an internal combustion engine installed in an airplane, a variable pitch propeller connected to an output shaft of the engine, ]
receiving at least one control input for the at least one engine; [Tanaka teaches, Col. 6, line 23, For the aforementioned control operations, a pulse signal in accordance with the revolution speed NE of the engine 1 is inputted to the input port of the EEC 30 from an engine speed sensor 32 as shown in FIG. 2.]
determining, based on the at least one control input, a setpoint for a rotational speed of the at least one propeller; [Tanaka teaches calculating (i.e. determining) revolution speed (i.e. rotational speed), at Col. 6, line 46, Therefore, besides calculating an engine revolution speed, the EEC 30 calculates a crankshaft revolution phase from the number of rotational pulse signals that follow the input of a reference pulse signal at constant time intervals.] and 
outputting, to a propeller controller for the at least one propeller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint. [Tanaka teaches set the set revolution speed of the propeller (i.e. adjust the rotational speed of a propeller) at Col. 6, line 4, FIG. 2 illustrates the construction of the EEC 30 for controlling the engine 1. In this embodiment, the EEC 30 is provided as a microcomputer in which a RAM, a ROM, a CPU, an input port and an output port are interconnected by a bi-directional bus as in a known microcomputer construction. The EEC 30 performs basic control operations of the engine 1, such as fuel injection control, ignition timing control and the like. Furthermore, in this embodiment, the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31]

Regarding claim 2, 
The method of claim 1, wherein receiving the at least one control input comprises receiving a lever position for a throttle lever associated with the at least one engine. [Tanaka teaches inputting engine throttle level lever position at Col. 6, line 23, For the aforementioned control operations, a pulse signal in accordance with the revolution speed NE of the engine 1 is inputted to the input port of the EEC 30 from an engine speed sensor 32 as shown in FIG. 2.; and then continued to Col. 6, line 58, A voltage signal in accordance with the opening TH of the throttle valve 11 is inputted from a TH sensor 35, via an A/D converter 67.;] 

Regarding claim 3, 
The method of claim 2, wherein the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the lever position.  [Tanaka teaches setting a revolution speed (i.e. rotational speed) relevant to the amount of operation of the lever (i.e. the lever position), at Col. 3, line 8, In this airplane thrust control apparatus, the set revolution speed of the variable pitch device and the set opening of the throttle device are set by the first control device in accordance with the amount of operation of the lever, ]

Regarding claim 4, 
The method of claim 1, wherein receiving the at least one control input comprises [Tanaka teaches in FIG 4, PST (power lever stroke) as the rating panel and power rating selection, as in FIG. 4 and at Col. 7, line 38, The chart of FIG. 4 indicates an example of the relationship between the power lever stroke PST and the basic set values GS.sub.0,; and at Col. 6, line 67, A signal in accordance with the amount of operation PST of the power lever 12 is inputted from the stroke sensor 12a of the power lever 12, via an A/D converter 67.] 

Regarding claim 5, 
The method of claim 4, wherein the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the power rating selection.  [Tanaka teaches FIG. 4 which gives the mapping of revolution speed (i.e. rotational speed) of the propeller to the PST (power rating).; and at Col. 7, line 31, When the operation illustrated in FIG. 3 is started, the EEC 30 reads in the stroke PST of the power lever 12 from the stroke sensor 12a in step 301. Subsequently in step 303, the EEC 30 sets basic set values GS.sub.0, THS.sub.0 from the power lever stroke PST on the basis of a predetermined relationship.; and FIG. 4 is a chart used to set the basic values GS.sub.0, THS.sub.0 in step 303. The chart of FIG. 4 indicates an example of the relationship between the power lever stroke PST and the basic set values GS.sub.0, THS.sub.0. As indicated in the chart, the basic set revolution speed GS.sub.0 of the propeller governor 31 and the basic set opening THS.sub.0 of the throttle valve 11 are set to values determined corresponding to the stroke PST of the power lever 12 in this embodiment. Whereas the basic set revolution speed GS.sub.0 of the propeller governor 31 is proportional to the stroke PST of the power lever 12, the basic set opening THS.sub.0 of the throttle valve 11 varies non-linearly to the power lever stroke PST. The relationship of the basic set values GS.sub.0, THS.sub.0 to the power lever stroke PST can be substantially freely pre-set in accordance with the airplane body characteristics.] 

Regarding claim 6, 
The method of claim 1, wherein the control signal is output to the propeller controller as a synthesized control lever angle signal derived from the at least one control input.  [Tanaka teaches, in FIG. 2, inputs from sensor 12a and 32 to 39 are synthesized by EEC 30 and output to the propeller governor 31 (i.e. Propeller Controller) to determine the lever angle, as at Col. 5, line 55, In this embodiment, the actuators 11a, 26a, 31a for the throttle valve 11, the WGV 26 and the propeller governor 31 are formed of DC motors that operate in accordance with the control signals from the EEC 30 (FIG. 2) to adjust the opening of the throttle valve 11, the set revolution speed of the propeller governor 31, and the opening of the WGV 26, respectively.; and at Col. 13, line 12, When the operation illustrated in FIG. 9 is started, the EEC 30 reads in the strokes PST1, PST2 of the power levers 12 of the propelling apparatuses I and II from their respective stroke sensors 12a, and further reads in the crankshaft resolution phases (crank angles) CA1, CA2 and the engine revolution speeds NE1, NE2 calculated on the basis of the rotational angle pulse signals and the reference position signals from the respective NE sensors 32.] 

Regarding claim 7, Tanaka teaches
A system for controlling a propeller-driven aircraft, the aircraft powered by at least one engine having at least one propeller associated therewith, the system comprising: [Tanaka teaches, Title: Thrust Control Apparatus And Method For An Airplane; and at Col. 2, line 57, An aspect of the invention provides an airplane thrust control apparatus including an internal combustion engine installed in an airplane, a variable pitch propeller connected to an output shaft of the engine,] 
a propeller controller for the at least one propeller; [Tanaka teaches propeller governor 31 (i.e. propeller controller) at Col. 5, line 27,  The EEC 30 operates to adjust the propeller pitch by controlling the propeller governor 31 so that the engine revolution speed (propeller revolution speed) becomes equal to a set revolution speed.] and
an engine controller for the at least one engine, the engine controller comprising at least one processing unit and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: [Tanaka further teaches EEC 30 as the engine controller and microcomputer (i.e. processing unit) as showed in FIG. 2  and described at Col. 6, line 4, FIG. 2 illustrates the construction of the EEC 30 for controlling the engine 1. In this embodiment, the EEC 30 is provided as a microcomputer in which a RAM, a ROM, a CPU, an input port and an output port are interconnected by a bi-directional bus as in a known microcomputer construction. The EEC 30 performs basic control operations of the engine 1, such as fuel injection control, ignition timing control and the like. ] 
receiving at least one control input for the at least one engine; [Tanaka teaches a pulse signal in accordance with the revolution speed NE as “one control input” at Col. 6, line 23, For the aforementioned control operations, a pulse signal in accordance with the revolution speed NE of the engine 1 is inputted to the input port of the EEC 30 from an engine speed sensor 32 as shown in FIG. 2.] 
[Tanaka teaches calculating (i.e. determining) revolution speed (i.e. rotational speed), Col. 6, line 46, Therefore, besides calculating an engine revolution speed, the EEC 30 calculates a crankshaft revolution phase from the number of rotational pulse signals that follow the input of a reference pulse signal at constant time intervals.] and 
outputting, to the propeller controller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint.  [Tanaka teaches set the set revolution speed of the propeller (i.e. adjust the rotational speed of a propeller) at Col. 6, line 4, FIG. 2 illustrates the construction of the EEC 30 for controlling the engine 1. In this embodiment, the EEC 30 is provided as a microcomputer in which a RAM, a ROM, a CPU, an input port and an output port are interconnected by a bi-directional bus as in a known microcomputer construction. The EEC 30 performs basic control operations of the engine 1, such as fuel injection control, ignition timing control and the like. Furthermore, in this embodiment, the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31]

Regarding claim 8, 
The system of claim 7, wherein the program instructions are executable by the at least one processing unit for receiving the at least one control input comprising receiving a lever position for a throttle lever associated with the at least one engine.  [Tanaka teaches EEC 30 as the “one processing unit” in FIG. 4, and details at Col. 2, line 64, a lever for controlling the variable pitch device and the throttle device, a first control device for setting the set revolution speed of the variable pitch device and the set opening of the throttle device in accordance with an amount of operation of the lever,] 

Regarding claim 9, Tanaka teaches
The method of claim 8, wherein the program instructions are executable by the at least one processing unit for determining the setpoint a mapping of the rotational speed of the at least one propeller as a function of the lever position.  [Tanaka teaches setting a revolution speed (i.e. rotational speed) relevant to the amount of operation of the lever (i.e. the lever position), at Col. 3, line 8, In this airplane thrust control apparatus, the set revolution speed of the variable pitch device and the set opening of the throttle device are set by the first control device in accordance with the amount of operation of the lever, ]
 
Regarding claim 10, Tanaka teaches
The system of claim 7, wherein the program instructions are executable by the at least one processing unit for receiving the at least one control input comprising receiving a power rating selection from a rating panel associated with the at least one engine.  [Tanaka teaches, in FIG 4, PST (power lever stroke) is the rating panel and power rating selection; and details at Col. 7, line 38, The chart of FIG. 4 indicates an example of the relationship between the power lever stroke PST and the basic set values GS.sub.0,; and Col. 6, line 67, A signal in accordance with the amount of operation PST of the power lever 12 is inputted from the stroke sensor 12a of the power lever 12, via an A/D converter 67.] 

Regarding claim 11, 
The system of claim 10, wherein the program instructions are executable by the at least one processing unit for determining the setpoint from a mapping of the rotational speed of the at least one propeller as a function of the power rating selection.  [Tanaka teaches, FIG. 4 that gives the mapping of revolution speed (i.e. rotational speed) of the propeller to the PST (power rating).; and Col. 7, line 31, When the operation illustrated in FIG. 3 is started, the EEC 30 reads in the stroke PST of the power lever 12 from the stroke sensor 12a in step 301. Subsequently in step 303, the EEC 30 sets basic set values GS.sub.0, THS.sub.0 from the power lever stroke PST on the basis of a predetermined relationship.; and Tanaka further teaches relationship (i.e. mapping) at Col. 7, line 37, FIG. 4 is a chart used to set the basic values GS.sub.0, THS.sub.0 in step 303. The chart of FIG. 4 indicates an example of the relationship between the power lever stroke PST and the basic set values GS.sub.0, THS.sub.0. As indicated in the chart, the basic set revolution speed GS.sub.0 of the propeller governor 31 and the basic set opening THS.sub.0 of the throttle valve 11 are set to values determined corresponding to the stroke PST of the power lever 12 in this embodiment. Whereas the basic set revolution speed GS.sub.0 of the propeller governor 31 is proportional to the stroke PST of the power lever 12, the basic set opening THS.sub.0 of the throttle valve 11 varies non-linearly to the power lever stroke PST. The relationship of the basic set values GS.sub.0, THS.sub.0 to the power lever stroke PST can be substantially freely pre-set in accordance with the airplane body characteristics. ] 

Regarding claim 12, 
[Tanaka teaches, in FIG. 2, inputs from sensor 12a and 32 to 39 are synthesized by EEC 30 and output to the propeller governor 31 (i.e. Propeller Controller) to determine the lever angle  at Col. 5, line 55, In this embodiment, the actuators 11a, 26a, 31a for the throttle valve 11, the WGV 26 and the propeller governor 31 are formed of DC motors that operate in accordance with the control signals from the EEC 30 (FIG. 2) to adjust the opening of the throttle valve 11, the set revolution speed of the propeller governor 31, and the opening of the WGV 26, respectively.; and at Col. 13, line 12, When the operation illustrated in FIG. 9 is started, the EEC 30 reads in the strokes PST1, PST2 of the power levers 12 of the propelling apparatuses I and II from their respective stroke sensors 12a, and further reads in the crankshaft resolution phases (crank angles) CA1, CA2 and the engine revolution speeds NE1, NE2 calculated on the basis of the rotational angle pulse signals and the reference position signals from the respective NE sensors 32.]
 
Regarding claim 13, 
A non-transitory computer readable medium having stored thereon program code executable by at least one processor for: [Tanaka teaches, EEC 30 showed in FIG. 2 and described at Col. 6, line 4, FIG. 2 illustrates the construction of the EEC 30 for controlling the engine 1. In this embodiment, the EEC 30 is provided as a microcomputer in which a RAM, a ROM, a CPU, an input port and an output port are interconnected by a bi-directional bus as in a known microcomputer construction. The EEC 30 performs basic control operations of the engine 1, such as fuel injection control, ignition timing control and the like.] 
05002993-2427US104590	receiving, at an engine controller for at least one engine powering a propeller-driven aircraft, at least one control input for the at least one engine; [Tanaka teaches a pulse signal (i.e. control input), at Col. 6, line 23, For the aforementioned control operations, a pulse signal in accordance with the revolution speed NE of the engine 1 is inputted to the input port of the EEC 30 from an engine speed sensor 32 as shown in FIG. 2.] 
determining, at the engine controller, based on the at least one control input, a setpoint for a rotational speed of at least one propeller associated with the at least one engine; [Tanaka teaches ECC 30 (i.e. engine controller) at Col. 6, line 46, Therefore, besides calculating an engine revolution speed, the EEC 30 calculates a crankshaft revolution phase from the number of rotational pulse signals that follow the input of a reference pulse signal at constant time intervals.] and 
outputting, at the engine controller, to a propeller controller for the at least one propeller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint. [Tanaka teaches ECC 30 (i.e. engine controller) and details at Col. 6, line 4, FIG. 2 illustrates the construction of the EEC 30 for controlling the engine 1. In this embodiment, the EEC 30 is provided as a microcomputer in which a RAM, a ROM, a CPU, an input port and an output port are interconnected by a bi-directional bus as in a known microcomputer construction. The EEC 30 performs basic control operations of the engine 1, such as fuel injection control, ignition timing control and the like. Furthermore, in this embodiment, the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31] 
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US 20200088112 A1, teaches engine and propeller control based on target engine output power and target propeller speed
US 5209640 A, teaches how to calculate the optimum engine throttle and maximum propeller thrust force

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wei Zhou whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/W.Z./
Examiner, Art Unit 3665  

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665